DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections
The rejections of claims 1-4, 7-12, 14-17, 19-21, 23-25, 27-28 and 30 under 35 U.S.C. 103 as being unpatentable over Bruml et al. (WO 2018/200812; published: 11/1/18; of record), in view of Jiang et al. (US 2015/0297623; published: 10/22/15) and Perfettini et al. (US 20180125876; published: 5/10/18; of record) are hereby withdrawn in view of the Examiner’s amendment; which requires both claimed ingredients to be treating cancer (specifically, the P2Y2 receptor agonist).

Election/Restrictions
Claims 1-4, 7-12, 14-17, 19-21, 23-25, 27-28 and 30 are allowable. The election of species, as set forth in the Office action mailed on 7/9/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 5-6, 13, 18, 22, 26 and 29 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jill Mello and Joe Ciardi on 3/9/22.
The application has been amended as follows: 
In the Claims:
Claim 1. In the last line, the phrase “, wherein a response of the cancer to treatment is improved relative to a treatment with the STING agonist alone” is added before the period.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Bruml et al. (WO 2018/200812; of record), teach teach a method of treating cancer comprising administering to a patient in need thereof a therapeutically effective amount of the pharmaceutical composition comprising an immunoconjugate that comprises
    PNG
    media_image1.png
    149
    328
    media_image1.png
    Greyscale
(see claims). Bruml et al. teach that STING activity includes, for example, IRF activity and the “therapeutically effective amount” refers to an amount sufficient to effect the desired results (i.e., reduction or inhibition of an enzyme or a protein activity, amelioration of symptoms, alleviation of symptoms or conditions, delay of disease progression, a reduction in tumor size, inhibition of tumor growth, prevention of metastasis, inhibition or prevention of viral, bacterial, fungal or parasitic infection). Bruml et al. do not teach wherein the method of treating a cancer in a subject includes administering the claimed P2Y2 receptor agonist.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617